DENT, Judge:
Y. Wirt Kittle was by the mayor of the town of-Philippi on the 12th day of May, 1903, found guilty of public drunkenness contrary to sections 3 and 59, ordinance 4 of the town, and fined $10.00 and costs. Kittle appealed to the circuit court, which on hearing, held such ordinance invalid; reversed the judgment and' discharged the prisoner. The town obtained a writ of error to this Court. Kittle moves a dismissal thereof for want of jurisdiction. It has been- held that such proceedings are criminal in their nature, and that the town is the representative of the State in the prosecution thereof. City of Charleston v. Beller, 45 W. Va. 44. In defining the jurisdiction of this Court in criminal matters section 3, Art. YIII. of the Constitution, provides that “It Shall have appellate jurisdiction in criminal cases where there has been a conviction for felony or misdemeanor in a circuit court, and where a conviction has been had in any inferior court and been affirmed in a circuit court, and in cases relating to the public revenue the right of appeal shall belong to the state as well as the defendant, and *349such other appellate jurisdiction in both civil and criminal cases, as may be prescribed by law.” Section 230, chapter 50, Code, allows "an appeal to any person convicted of an offense against a municipal ordinance. Charleston v. Seller, 45 W. Va. 47. But neither this nor any other section or statute allows an appeal or writ of error in such ease to the town or state. Hence this Court is wholly without jurisdiction to entertain this writ, ■and it must be dismissed as improvident^ awarded. Ho costs allowed.

Dismissed.